DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Information Disclosure Statement
The foreign patent documents cited in the IDS filed 7/28/2021 can be found in the IFW of parent case 16/679,265.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al (US 2017/0236896 and Lu hereinafter).
As to claims 1-6 and 11: Lu discloses [claim 1] a three-dimensional (3D) memory device (Figs. 4H, 5, and 16; [0076]), comprising: a substrate (10; [0035]); an alternating conductive/dielectric stack (comprising 32 and 46; Figs. 4H and 16; [0040] and [0104]) disposed on the substrate; an epitaxial layer (11; [0133]) disposed on the substrate; a blocking layer (comprising 501 and 503; [0058]) disposed on the epitaxial layer and surrounded by the alternating conductive/dielectric stack; a trapping layer (504; [0058]) disposed on and surrounded by the blocking layer; a tunneling layer (506; [0058]) disposed on and surrounded by the trapping layer; and a semiconductor layer (602; [0069]) disposed on and in contact with the epitaxial layer and partially disposed on and surrounded by the tunneling layer; [claim 2] wherein the trapping layer (504) and the epitaxial layer (11) are disposed at a distance (504 and 11 are at a distance from each other, separated by 501 and 503); [claim 3] wherein the trapping layer (504) and the epitaxial layer (11) are separated by the blocking layer (comprising 501 and 503); [claim 4] wherein the trapping layer (504) comprises an L-shape in a cross-sectional view (“L” shape is shown in Figure 4H); [claim 5] wherein the trapping layer (504) comprises: a horizontal portion (horizontal portion of “L”); and a vertical portion (vertical portion of “L”), wherein the horizontal portion is in contact with the semiconductor layer (horizontal portion is in contact with semiconductor at the end of the horizontal portion); [claim 6] wherein the semiconductor layer (602) penetrates the trapping layer (504) via the horizontal portion; [claim 11] further comprising: a filling layer (62; [0074]) disposed on and surrounded by the semiconductor layer; and a conductive structure (63; [0075]) disposed on the filling layer and in contact with the semiconductor layer.

As to claims 12-15: Lu discloses [claim 12] a manufacturing method of a three-dimensional (3D) memory device (Figs. 2 and 4A-4H), comprising: forming an alternating dielectric stack (comprising 32 and 42; Fig. 2; [0045]) on a substrate (10; [0035]); forming a first opening (49; Fig. 4A; [0052]) penetrating the alternating dielectric stack in a thickness direction of the substrate and exposing the substrate; forming an epitaxial layer (11; Fig. 4B; [0057]) on the substrate via the first opening; sequentially forming a blocking layer (comprising 501 and 503; Fig. 4C; [0058]), a trapping layer (504; [0058]), and a tunneling layer (506; [0058]) on the epitaxial layer and a sidewall of the first opening via the first opening; forming a second opening (49’; Fig. 4D; [0066]) penetrating the blocking layer, the trapping layer, and the tunneling layer and exposing the epitaxial layer; and forming a semiconductor layer (602; Fig. 4E; [0069]) on the epitaxial layer, a sidewall of the second opening, a part of the tunneling layer , and the sidewall of the first opening via the first opening, wherein the semiconductor layer is in contact with the epitaxial layer; [claim 13] further comprising: forming a filling layer (62; [0072]; Fig. 4F) surrounded by the semiconductor layer via the first opening; and forming a conductive structure (63; [0075]; Fig. 4H) on the filling layer and in contact with the semiconductor layer; [claim 14] wherein a part of the substrate is removed when forming the first opening (Fig. 4A; [0056]), and the epitaxial layer (11) is formed in the substrate; [claim 15] wherein deposition of the blocking layer (comprising 501 and 503), the trapping layer (504), or the tunneling layer (506) on the sidewall of the first opening comprises an atomic layer deposition (ALD) process ([0060]-[0061]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Xiao (CN 108847413 and Xiao hereinafter; a machine translation is used as an English language equivalent).
As to claims 7-9: Although the structure disclosed by Lu shows substantial features of the claimed invention (discussed in paragraph 7 above), it fails to expressly disclose:
	[claim 7] wherein the vertical portion comprises: a lower portion; and an upper portion disposed above the lower portion, wherein a thickness of the upper portion in a horizontal direction is greater than a thickness of the lower portion in the horizontal direction; [claim 8] wherein a ratio of the thickness of the upper portion in the horizontal direction to the thickness of the lower portion in a horizontal direction ranging from 1.25 to 2; [claim 9] wherein a thickness of the trapping layer is gradually increased from the lower portion toward the upper portion.
	Xiao discloses a 3D memory structure with a trapping layer [claim 7] wherein the vertical portion comprises: a lower portion (lower half of 405; page 7; Fig. 4L); and an upper portion (upper half of 405) disposed above the lower portion, wherein a thickness of the upper portion in a horizontal direction is greater than a thickness of the lower portion in the horizontal direction (Fig. 4:; page 7); [claim 9] wherein a thickness of the trapping layer (405) is gradually increased from the lower portion toward the upper portion (Fig. 4L).
Given the teachings of Xiao, a person having ordinary skill in the art at the time of the invention would have readily recognized the desirability and advantages of modifying Lu by employing the well known or conventional features of 3D NAND fabrication, such as displayed by Xiao, by employing a trapping layer that has a thickness that gradually increases from a lower portion to an upper portion in order to provide a memory device with improved electrical characteristics (Abstract).
	As to [claim 8] wherein a ratio of the thickness of the upper portion in the horizontal direction to the thickness of the lower portion in a horizontal direction ranging from 1.25 to 2, although Lu in view of Xiao discloses in Fig. 4L and page 7 that the upper half of 405 is thicker than the lower half of 405, they fail to expressly disclose the thickness values or range of values.
	In any case, applicant has failed to establish any criticality or unexpected results of the claimed range and it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), and In re Williams, 36 F.2d 436, 438 (CCPA 1929) and MPEP 2144.05(II)(A).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Oh et al (US 2020/0235113 and Oh hereinafter).
As to claims 17-20: Although the structure disclosed by Lu shows substantial features of the claimed invention (discussed in paragraph 8 above), it fails to expressly disclose:
[claim 17] wherein the forming of the blocking layer further comprises: forming a base layer on the epitaxial layer and the sidewall of the first opening; and performing an oxidation process to the base layer to form the blocking layer; [claim 18] wherein the base layer comprises a nitride layer; [claim 19] wherein the oxidation process comprises: an in-situ steam generation (ISSG) process or a thermal oxidation process; [claim 20] wherein the base layer comprises an oxide layer and a nitride layer disposed on the oxide layer, and the nitride layer is oxidized by the oxidation process. 
	Lu discloses that the first part of the blocking layer, layer 501, can be an oxide base layer (see [0060]). Lu further disclose that the second part of the blocking layer, layer 503, can be silicon oxynitride, silicon oxide, or silicon nitride (see [0061]).
	Oh discloses in [0046] that to form a silicon oxide, a nitride base layer can be formed on a surface and then oxidized through oxidation. Therefore, Oh discloses [claim 17] wherein the forming of the blocking layer (142; [0046]) further comprises: forming a base layer (silicon nitride); and performing an oxidation process (oxidation; [0046]) to the base layer to form the blocking layer (a silicon oxide film; [0046]); [claim 18] wherein the base layer comprises a nitride layer (silicon nitride; [0046]); [claim 19] wherein the oxidation process (oxidation; [0046]) comprises: an in-situ steam generation (ISSG) process or a thermal oxidation process (the oxidation process of [0046] will in some way use thermal energy and thus will be a thermal oxidation process).
	Modifying Lu with Oh will result in the blocking layer 142 of Oh being formed on the epitaxial layer 11 and the sidewall of the first opening 49 of Lu.
	As to [claim 20] wherein the base layer comprises an oxide layer and a nitride layer disposed on the oxide layer, and the nitride layer is oxidized by the oxidation process, when the process to form a silicon oxide film of Oh is used to form the silicon oxide film 503 of Lu, the base layer 501 of Lu, an oxide, will be present and then the nitride layer of Oh will be formed thereon.
	The claimed invention would have been obvious before the effective filing date of the claimed invention since the process of forming a blocking layer of forming a nitride film on top of an oxide layer and then oxidizing the nitride film through an oxidation process was well known in the art, as evidenced by Oh, and the application of which would yield predictable results, namely providing a layer that can block charges between two layers.
Allowable Subject Matter
Claim 10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813